[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISIONS ON DEFENDANT'S MOTION TO REARGUE AND MOTION FOR ARTICULATION
I. Motion To Reargue — June 30, 2000
This motion was filed "[P]ursuant to Practice Book Section 11-12." The Defendant's Motion To Reargue is hereby denied.
II. Motion For Articulation
Though Practice Book Sections 71-7, 66-5, and 60-5 referred to in Defendant's Motion are Rules of Appellate Procedures and are not applicable to this motion, the decision of the court was based on the credible evidence presented, noting that much of the testimony and financial information provided was inaccurate and untrustworthy. The court determined that the income of the Defendant was approximately $132,000 per year and the Plaintiff approximately $70,000 per year. With these figures, and with the portions of the financial affidavits and testimony which the court determined credible, the court found that the appropriate, fair and equitable method to provide for the financial interests of the parties and the minor child during the pendency of this CT Page 8473 lawsuit was to order unallocated alimony and child support, pendente lite, in the amount of $942.40 per week ($49,000 per year). After taxes, Defendant will have $4643 per month to meet his living expenses and the Plaintiff $6889 for her and her child's monthly living expenses, i.e., 40% for the Defendant and 60% for the Plaintiff. As to child support, this figure would exceed the guideline recommended amount and this deviation is appropriate in accordance with the guideline criteria enunciated in the court's Memorandum of Decision dated June 13, 2000.
HILLER, J.